Citation Nr: 0604967	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-14 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date prior to August 20, 
1998, for a 60 percent rating for lumbar disc disease.

2.  Entitlement to an effective date prior to August 20, 
1998, for the award of a total rating based on individual 
unemployability due to service-connected disability.

3.  Entitlement to an effective date prior to January 1, 
2002, for the award of service connection for laryngeal 
cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In October 2003, the veteran testified before the 
undersigned at a hearing held at the RO.

As set forth in more detail below, a remand is required with 
respect to the issue of entitlement to an effective date 
prior to August 20, 1998, for the award of a total rating 
based on individual unemployability due to service-connected 
disability.  This issue is addressed below in the REMAND 
portion of the decision and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a January 1982 rating decision, the RO denied the 
veteran's claim of service connection for a low back 
disability.  Although the veteran was notified of the 
decision in a February 1982 letter, he did not appeal within 
the applicable time period.

2.  On July 17, 1992, the veteran filed an application to 
reopen his claim of service connection for a low back 
disability.  

3.  Affording the veteran the benefit of the doubt, his 
service-connected low back disability has been manifested by 
pronounced intervertebral disc syndrome, characterized by 
pain, demonstrable muscle spasm, and little intermittent 
relief, since the date of his claim to reopen on July 17, 
1992.

4.  The veteran served on active duty in Vietnam from March 
31, 1969 to July 6, 1970.

5.  The veteran was diagnosed as having laryngeal cancer on 
October 22, 2001, more than 31 years after his Vietnam 
service.

6.  The veteran's claim of service connection for laryngeal 
cancer was received by VA on December 21, 2001.

7.  The RO has awarded an effective date of January 1, 2002, 
for the award of service connection for laryngeal cancer, 
based on the effective date of a liberalizing VA regulation.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 17, 1992, for 
a 60 percent rating for lumbar disc disease have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2005) and 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1992).

2.  The criteria for an effective date earlier than January 
1, 2002, for the award of service connection for laryngeal 
cancer have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.114, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an August 2003 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims for an earlier 
effective date, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letter also advised the veteran to identify any 
additional information that he felt would support his claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

Although the veteran did not receive a VCAA notice prior to 
the initial rating decision denying his claims, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  It is also noted that after providing 
the veteran the August 2003 VCAA notice and affording him the 
opportunity to respond, the RO reconsidered the veteran's 
claim as evidenced by the February 2004 statement of the 
case.  Moreover, the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran, which 
are relevant to the issues adjudicated in this decision.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2005).  In addition, the Board notes that the veteran 
was examined by VA in connection with his claim for an 
increased rating for his low back disability.  Given the 
facts of this case and the nature of the issues now on 
appeal, the Board finds that an additional VA medical 
examination is not necessary.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

1.  Entitlement to an effective date prior to August 20, 
1998, for a 60 percent rating for lumbar disc disease.

Factual Background

A review of the record shows that in September 1981, the 
veteran submitted an application for VA compensation 
benefits, seeking service connection for several 
disabilities, including residuals of a low back strain.  

In a January 1982 rating decision, the RO denied the claim.  
The veteran was notified of the decision in a February 1982 
letter, but he did not appeal within the applicable time 
period.  Thus, the January 1982 rating decision denying 
service connection for a low back disability is final.  38 
U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1981).  

On July 17, 1992, the veteran filed an application to reopen 
his claim of service connection for a low back disability and 
further indicated that he was totally disabled.  The record 
contains no indication of an earlier claim to reopen, and the 
veteran has pointed to no such claim.  

In a September 1993 rating decision, the RO reopened the 
claim of service connection for a low back disability and 
denied it on the merits.  The veteran duly appealed the RO's 
decision.  In September 1996, the Board remanded the claim of 
service connection for a low back disability to the RO for 
additional evidentiary development.  In addition, in the 
Introduction of portion of its decision, the Board observed 
that in June 1992, "the veteran appears to have raised the 
issue of unemployability."  The Board referred the matter to 
the RO for appropriate action.  

While the matter was in remand status, in a May 1997 rating 
decision, the RO granted service connection for degenerative 
disc and joint disease of the lumbosacral spine and assigned 
an initial 40 percent rating, effective July 17, 1992, the 
date of receipt of the veteran's claim.  The issue of 
unemployability was not addressed.  

Under procedures then in effect, in May 1997, the RO issued a 
Supplemental Statement of the Case to the veteran addressing 
the issues of entitlement to a rating in excess of 40 percent 
for a low back disability and entitlement to an effective 
date prior to July 17, 1992, for the award of service 
connection for a low back disability.  The veteran was 
advised that he did not need to respond to the SSOC.  See 
Holland v. Brown, 9 Vet. App. 324 (1996) (holding that where 
a claimant has perfected an appeal of a claim for service 
connection, and service connection is thereafter granted, no 
further expression of disagreement is necessary in order to 
confer jurisdiction on the Board over the downstream elements 
of the veteran's claim (i.e., entitlement to an increased 
rating and entitlement to an earlier effective date)).  

Despite the RO's instructions that a response was not 
required, in March 1998, the veteran submitted a statement 
clearly indicating that he disagreed with the 40 percent 
rating assigned for his service-connected low back 
disability.  He again argued that TDIU was warranted.  

After careful consideration, the Board finds that the March 
1998 letter from the veteran falls squarely within the 
regulatory framework for filing of a timely Notice of 
Disagreement.  The correspondence is in writing; it expresses 
dissatisfaction with the rating assigned and was timely filed 
within the requisite one-year time period of the May 1997 
rating decision.  38 C.F.R. §§ 20.201, 20.302 (2005).  The 
Board notes that the veteran reiterated his contentions in a 
letter received at the RO on August 20, 1998.  

Moreover, the Board observes that shortly after the RO issued 
the May 1997 SSOC, the United States Court of Appeals for the 
Federal Circuit overturned Holland.  Specifically, the 
Federal Circuit held that a notice of disagreement 
specifically addressing the downstream elements of 
compensation level and effective date for a service-connected 
disorder was required in order to initiate an appeal.  See 
Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

In a December 1998 letter, therefore, the RO advised the 
veteran that its procedures had changed in light of Grantham.  
He was advised that 

This letter is being sent to afford you proper 
notification regarding the assigned evaluation and 
effective date and to explain your appeal rights 
regarding those issues.  You have one year from the 
date of this letter to submit a notice of 
disagreement with either decision regarding 
evaluation or effective date.  

In an October 1999 letter, within one year of the December 
1998 letter, the veteran again indicated his disagreement 
with the 40 percent rating assigned.  He also reiterated his 
desire for TDIU, which had been denied in a September 1999 
rating decision.  

Based on the foregoing, the Board finds that the veteran 
submitted a timely notice of disagreement with the May 1997 
rating decision assigning an initial 40 percent for a low 
back disability, as well as the September 1999 rating 
decision denying TDIU.  

The record shows that the RO first issued a Statement of the 
Case addressing these issues in December 1999.  The veteran 
perfected his appeal of both issues by means of his 
submission of timely a substantive appeal (VA Form 9) in 
February 2000.

Before the matter was certified to the Board, in a July 2002 
rating decision, the RO increased the rating for the 
veteran's lumbar disc disease to 60 percent and awarded TDIU, 
effective August 20, 1998.  In its decision, the RO concluded 
an effective date of August 20, 1998 was proper as the 
veteran's claim for an increased rating had been received on 
that date.  

The veteran appealed the effective date assigned by the RO, 
noting that the 60 percent rating and TDIU should have been 
effective from July 1992, the date of receipt of his claim.  
Based on the veteran's contentions, it appears that he is 
satisfied with 60 percent rating, with TDIU, assigned for his 
low back disability.  

Laws and Regulations 

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2005).

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2005).

Analysis

In view of foregoing facts, the Board finds that the veteran 
has continuously prosecuted his claim seeking entitlement to 
VA disability compensation benefits for a low back disability 
since his application to reopen his claim of entitlement to 
service connection, which was filed on July 17, 1992.  

There is no evidence of an earlier claim, but for the 
veteran's September 1981 original claim of service connection 
which was denied in a final January 1982 rating decision.  
The veteran has pointed to no such claim.  

As set forth above, when there is a final denial of a claim, 
and new and material evidence is subsequently received, the 
effective date of the award of compensation is date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii) (2005).

Having determined that the date of receipt of the veteran's 
claim was July 17, 1992, the next question for consideration 
is the date entitlement arose.  

In that regard, under criteria in effect at the time of the 
veteran's claim, intervertebral disc syndrome was rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  That provision 
provided that a 60 percent rating was warranted for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 

After reviewing the record in this case, and affording the 
veteran the benefit of the doubt, the Board finds that the 
veteran's low back symptomatology more nearly approximated 
the criteria for a 60 percent rating under Diagnostic Code 
5293 from the date of his claim in July 1992.  

For example, VA clinical records show that when the veteran 
was examined in June 1993, the examiner noted that the 
veteran had continued complaints referable to spinal 
stenosis.  Specifically, it was noted that although the 
veteran had been prescribed a TENS unit, he continued to have 
constant pain ranging from a 4 to a "156" on a pain scale 
of 1 to 10.  In addition, the veteran reported numbness 
throughout the lower extremities when sustaining one 
position.  Physical examination showed forward flexion 
limited to 15 degrees, with loss of lumbar lordosis.  In 
addition, paraspinal muscle spasm was observed.  The 
diagnosis was spinal stenosis with paraspinal spasm.  

Subsequent clinical records show continued low back 
symptomatology.  At a March 1997 VA medical examination, the 
veteran reported that his symptoms had progressed.  He 
indicated that over the years, he had tried a variety of 
treatments, including chiropractic manipulations, narcotic 
analgesics, a corset, physical therapy, and low back school.  
Nonetheless, he claimed to have continued daily low back pain 
with flare-ups on activity, as well as sciatica radiating to 
the buttock and legs.  On objective examination, the veteran 
was unable to perform gentle range of motion properly.  The 
examiner indicated that it was his opinion that the veteran 
was limited by pain.  Paraspinal muscle spasms were noted.  

In summary, the Board finds that since the date of receipt of 
the veteran's claim, the evidence of record shows that his 
low back disability has been manifested by spinal stenosis 
with limitation of motion, numbness in the extremities, 
muscle spasm, as well as persistent pain with little 
intermittent relief, requiring medication.  In light of this 
evidence, and affording the veteran the benefit of the doubt, 
the Board finds that the manifestations of the service-
connected low back disability more nearly approximate the 
criteria for the 60 percent rating from July 17, 1992.  

Based on the foregoing, the Board finds that the criteria for 
an effective date of July 17, 1992, for a 60 percent rating 
for service-connected lumbar disc disease have been met.  38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.71a.

3.  Entitlement to an effective date prior to January 1, 
2002, for the award of service connection for laryngeal 
cancer.

Factual Background

The veteran's DD Form 214 shows that he served in Vietnam 
from March 31, 1969 to July 6, 1970.  

On December 21, 2001, the RO received the veteran's claim of 
service connection for laryngeal cancer.  

In support of his claim, the veteran submitted a November 
2001 letter from H.D.C., M.D., who indicated that the veteran 
had been diagnosed as having laryngeal cancer by biopsy on 
October 22, 2001.  Dr. C. indicated that the veteran had 
begun to have symptoms related to this cancer at least five 
to six months prior to its diagnosis.  Dr. C. indicated that 
it was his opinion that the veteran's cancer could have been 
present, although undetectable, for a period of at least six 
months prior to the veteran's symptoms.  

Also submitted by the veteran was a November 2001 letter from 
D.W.D., M.D., a private oncologist.  Dr. D. indicated that 
the probable genesis of the veteran's invasive squamous 
cancer of the larynx went back over one year.  

In a July 2002 rating decision, the RO granted service 
connection for laryngeal cancer and granted an initial 100 
percent rating, effective January 2, 2002.  In its decision, 
the RO found that the evidence did not show that the 
veteran's laryngeal cancer was manifest to a degree of 10 
percent or more within 30 years of the veteran's presumed 
exposure to an herbicide agent.  However, the RO noted that 
the 30 year limit for presumptive service connection for the 
manifestation of respiratory cancers had been removed, 
effective January 1, 2002.  As a result, the RO concluded 
that service connection for laryngeal cancer on a presumptive 
basis was now warranted under the revised criteria.  In an 
August 2002 letter, the RO notified the veteran of its 
decision.  The RO indicated that payment of benefits for 
laryngeal cancer would begin January 1, 2002.  

The veteran appealed the effective date assigned by the RO, 
arguing that the award of service connection for laryngeal 
cancer should be effective from the date of receipt of his 
initial claim in December 2001.  In support of his claim, the 
veteran argued that due to the advanced state of his cancer 
at the time of its diagnosis in October 2001, it is clear 
that it had been present within 30 years of his service in 
Vietnam.  

Laws and Regulations

The effective date for an award of disability compensation 
based on an original claim shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law the effective date shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 C.F.R. § 3.114 (2005).

Regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 C.F.R. 
§ 3.31 (2005).  

At the time the veteran filed his claim of service connection 
for laryngeal cancer, applicable criteria provided that a 
veteran who served on active duty in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 and had a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, absent affirmative evidence to the contrary.  
The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2001).  

If a veteran was presumed to have been exposed to a herbicide 
agent during active service, service connection for certain 
enumerated diseases was warranted, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) were also satisfied.  The enumerated 
diseases included respiratory cancers, including cancer of 
the larynx.  38 C.F.R. § 3.309(e) (2001).

Regulations further provided that the diseases listed at 38 
C.F.R. § 3.309(e) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
respiratory cancers shall have become manifest to a degree of 
10 percent or more within 30 years after the last date on 
which the veteran was exposed to an herbicide agent during 
active air service.  38 C.F.R. § 3.307(a)(6)(ii) (2001).

Regulations provided that it was not required that a disease 
be diagnosed in the presumptive period, but only that there 
be then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c) (2001).

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) had held that presumptive 
provisions did not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  

Effective January 1, 2002, however, the 30 year limit for 
presumptive service connection for the manifestation of 
respiratory cancers was removed.  See Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, Title 
II, § 201(d)(2), 115 Stat. 988 (codified as amended at 
38 U.S.C.A. § 1116 (West 2002)); see also 38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e) (2005)).  

Analysis

Based upon the evidence of record, the Board finds that an 
effective date earlier than January 1, 2002, for the award of 
service connection for laryngeal cancer is not warranted.  
Despite the contentions of the veteran, the Board finds that 
the record does not contain sufficient evidence upon which to 
conclude that his laryngeal cancer had been manifest within 
30 years of active service in Vietnam.  

The Board has considered the evidence of record, including 
the November 2001 letters from the private physicians to the 
effect that the veteran's cancer could have been present at 
least one year prior to its diagnosis in October 2001.  

In that regard, the Board notes that the Court has held that 
medical opinions suggesting possibilities carry limited 
probative value.  See e.g. Morris v. West, 13 Vet. App. 94, 
97 (1999) (a diagnosis that an appellant was "possibly" 
suffering from schizophrenia deemed speculative); Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (treating physician's 
opinion that veteran's time as a prisoner of war "could 
have" precipitated the initial development of his lung 
condition found too speculative).  Regardless, the record 
shows that the veteran left Vietnam in July 1970; thus, even 
if his laryngeal cancer was present one year prior to the 
date of its diagnosis in October 2001, it would fall outside 
the 30-year presumptive limitation.  

In addition, the Board notes that the record includes no 
probative evidence demonstrating that the veteran's lung 
cancer had been specifically incurred as a result of exposure 
to Agent Orange during active service.  Thus, service 
connection on a direct basis is not warranted.  Neither the 
veteran nor his representative has argued otherwise.  

For these reasons, the Board finds that although the 
veteran's claim of service connection for laryngeal cancer 
was received by VA on December 21, 2001, his entitlement to 
service connection for that disability did not arise prior to 
the effective date of liberalizing law removing the 30 year 
limitation for presumptive service connection for respiratory 
cancers, i.e. January 1, 2002.  

Under the criteria set forth above, therefore, there is no 
legal basis for an effective date earlier than January 1, 
2002, for the award of service connection for laryngeal 
cancer.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.114, 3.400 
(2005).

In reaching this decision, the Board wishes to point out that 
regardless of VA regulations concerning the effective dates 
of awards, the earliest effective date for payment of 
benefits is the first day of the calendar month following the 
RO's receipt of the claim.  See 38 C.F.R. §§ 3.31, 3.400 
(2005).  Stated another way, even if the Board were to assign 
an effective date of December 21, 2001, for the award of 
service connection for laryngeal cancer, the veteran would 
have received payment of benefits no earlier than January 1, 
2002, the date on which his payments began anyway.  


ORDER

Entitlement to an effective date of July 17, 1992, for a 60 
percent rating for lumbar disc disease is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

Entitlement to an effective date prior to January 1, 2002, 
for the award of service connection for laryngeal cancer is 
denied.  





REMAND

The veteran also seeks an effective date prior to August 20, 
1998, for the award of a total rating based on individual 
unemployability due to service-connected disability.  For the 
reasons stated above, the Board finds that the veteran's 
claim for unemployability was received on July 17, 1992, and 
was continuously prosecuted until the July 2002 rating 
decision granting that benefit.  See also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed Cir. 2001).  

As discussed above, the law and regulations concerning 
effective dates state that, except as otherwise provided, the 
effective date of an award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Again, the Board has determined that the date of receipt of 
the veteran's unemployability claim was July 17, 1992.  Prior 
to determining the date entitlement arose, however, the Board 
finds that additional evidentiary development is necessary.  
Specifically, the veteran claims that he has been in receipt 
of disability benefits from the Social Security 
Administration (SSA) since December 1990.  Records from SSA 
have not yet been obtained.  Under the VCAA, the RO must 
attempt to obtain these records.  See 38 U.S.C.A. § 5103A(b), 
(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2005); see 
also Tetro v. Gober, 14 Vet. App. 110 (2000) (holding that VA 
has a duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists). 

In view of the foregoing, this matter is remanded for the 
following:  

1.  VBA should contact SSA and obtain a 
copy of any decision regarding the 
veteran's award of disability benefits, 
as well as any medical records in its 
possession.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


